116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Miguel Angel CUEVAS, Appellant.
No. 96-4073.
United States Court of Appeals, Eighth Circuit.
Submitted May 20, 1997.Decided June 4, 1997.

Before MURPHY and HEANEY, Circuit Judges, and ROSENBAUM,1 District Judge.
PER CURIAM.


1
Miguel Cuevas was convicted by a jury and sentenced to life imprisonment for conspiracy to possess and distribute methamphetamine in violation of 21 U.S.C. §§ 841 and 846 and for conspiracy to launder money in violation of 18 U.S.C. § 1956(a)(1)(A)(I).  Cuevas' sole argument on appeal is that the district court2 erred when it replaced a juror during trial on the basis of statements attributed to that juror.  During voir dire the jury pool was asked a series of questions regarding attitudes toward drug crimes, drug users, and the use of government informants as witnesses.  At trial, one juror reported under oath that during breaks in a previous trial one of the other jurors had said she had a son with significant drug problems, that she did not believe government witnesses testifying pursuant to plea agreements, and that she would tell her children never to put themselves in that situation.  After discussing the matter with counsel, the court decided to replace the juror whose remarks had been reported and who had not mentioned the subjects in response to voir dire questions in this case.  We conclude that the district court did not abuse its discretion when it seated an alternate in place of the juror.  The judgment is affirmed.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable William R. Wilson, United States District Judge for the Eastern District of Arkansas